Case: 13-15222   Date Filed: 08/08/2014   Page: 1 of 6


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15222
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:13-cr-00001-HL-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

NYNESON S. JEUDY,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 8, 2014)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-15222     Date Filed: 08/08/2014   Page: 2 of 6


      Nyneson S. Jeudy appeals his 141-month total sentence imposed after

pleading guilty to one count of interference with commerce by robbery, in

violation of 18 U.S.C. §§ 1951 and 2, and one count of brandishing a firearm in the

commission of a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and

2. Jeudy contends the district court’s order to run his federal sentence consecutive

to his undischarged state sentence was unreasonable under the factors set forth in

18 U.S.C. § 3553(a), because the court did not give adequate consideration to his

personal history or the disparity between his sentence and his codefendant’s lesser

sentence. After review, we affirm Jeudy’s sentence.

      Where a term of imprisonment is imposed on a defendant who is already

subject to an undischarged term of imprisonment, the terms may run concurrently

or consecutively. 18 U.S.C. § 3584(a). To determine whether to impose a

sentence concurrently, partially concurrently, or consecutively to an undischarged

term of imprisonment, the court should consider the factors enumerated in 18

U.S.C. § 3553(a). Id. § 3584(b); U.S.S.G. § 5G1.3(c). In addition, the

commentary to § 5G1.3 provides that the court should also consider, inter alia, any

other circumstance relevant to the determination of an appropriate sentence for the

instant offense. U.S.S.G. § 5G1.3, comment. (n.3).

      Section 3553(a) provides the district court is required to impose a sentence

“sufficient, but not greater than necessary to comply with the purposes” listed in 18


                                          2
               Case: 13-15222     Date Filed: 08/08/2014   Page: 3 of 6


U.S.C. § 3553(a)(2), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant’s future criminal conduct. See

18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court must also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the kinds of sentences available, the applicable Guidelines range,

the pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      Jeudy does not demonstrate the district court’s decision to impose the

sentence consecutive to his undischarged state sentence is unreasonable in light of

the record and the § 3553(a) factors. See United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005) (stating the party challenging the sentence has the burden of

establishing the sentence is unreasonable in light of the record and the § 3553(a)

factors). Rather, it was within the district court’s discretion to impose his federal

sentence consecutive to his undischarged state court sentence, and the sentence met

the goals encompassed within § 3553(a). See United States v. Kuhlman, 711 F.3d

1321, 1326 (11th Cir. 2013) (reviewing the reasonableness of a sentence under an

abuse-of-discretion standard).




                                           3
              Case: 13-15222     Date Filed: 08/08/2014    Page: 4 of 6


      In announcing its decision to run the sentence consecutive to the state court

sentence, the district court stated it had considered the § 3553(a) sentencing

factors. Moreover, the court’s statements show it did consider the § 3553(a)

factors and the parties’ arguments. See Rita v. United States, 551 U.S. 338, 356

(2007) (explaining the district court is required to set forth enough reasons to show

it has considered the parties’ arguments and has a reasoned basis for its decision).

First, with respect to Jeudy’s argument that he faced a more severe punishment

than his codefendant, the court noted that charging lies in the discretion of the

United States Attorney. The court then considered relevant differences between

the two offenders that may warrant differing sentences. Specifically, when the

issue was first raised, the court inquired whether Jeudy’s codefendant, Sutton, had

“shot anybody else” as Jeudy had in the past. Later, when announcing the

sentence, the court specifically stated, “you were the man with the gun in the

incident that brings you here today.” Accordingly, the district court did not ignore

this argument and did not abuse its discretion in imposing a consecutive sentence

that was longer than that of Jeudy’s codefendant.

      Next, the court specifically addressed the nature and circumstance of the

offense and history and characteristics of the defendant when it stated that Jeudy’s

conduct was “bad in the extreme,” and further commented, “I always have

reservations about sending someone your age into the penitentiary for a long


                                          4
               Case: 13-15222     Date Filed: 08/08/2014    Page: 5 of 6


period of time. People your age do things that they probably would not do if they

were older.” With respect to the need for the sentence imposed to reflect the

seriousness of the offense and to promote respect for the law, the court commented

that Jeudy’s conduct showed “a disregard for the law on your part that is almost

total” and further explained, “I think after you have served your sentence or most

of it you will have matured and you will, at least, come to appreciate the things that

concern me in imposing this sentence.” The court also addressed the need to

protect the public, noting that Jeudy had “already shot one person,” and “could

very well have shot somebody in that [Dollar General] store.”

      Finally, the record does not reflect that the district court ignored Jeudy’s

mitigation arguments. See United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.

2007) (stating a district court’s failure to specifically discuss mitigating evidence

does not mean that it erroneously ignored or failed to consider this evidence in

determining a sentence). Rather, after hearing Jeudy’s arguments through counsel

and hearing from Jeudy directly, the court stated “you are the source of your

problem yourself,” “nobody but you. And it is what it is and it’s got to be dealt

with.” Nevertheless, while the court declined to sentence him concurrently, it

stated that it was “not going to sentence him at the top of the guidelines range

either.” Accordingly, the district court’s statements reflect that it considered the

seriousness of the offense and adequately acknowledged the § 3553(a) factors in


                                           5
              Case: 13-15222     Date Filed: 08/08/2014   Page: 6 of 6


rendering its decision to run the sentence consecutive. See Rita, 551 U.S. at 356.

Jeudy has not carried his burden in demonstrating the district court abused its

discretion. Thus, we affirm Jeudy’s sentence.

      AFFIRMED.




                                          6